Exhibit 10.1

 

LETTER AMENDMENT

 

Dated as of March 14, 2005

 

To the banks, financial institutions

    and other institutional lenders

    (collectively, the “Lenders”) parties

    to the Credit Agreement referred to

    below and to Citibank, N.A., as agent

    (the “Agent”) for the Lenders

 

Ladies and Gentlemen:

 

We refer to the Five Year Credit Agreement dated as of October 8, 2004 (the
“Credit Agreement”) among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Amendment have the same meanings as specified
in the Credit Agreement.

 

It is hereby agreed by you and us as follows:

 

Section 5.02(a) of the Credit Agreement is, effective as of the date of this
Letter Amendment, hereby amended (a) by deleting the word “and” at the end of
clause (v), (b) by replacing the period at the end of clause (vi) with “; and”
and (c) by adding to the end thereof a new clause (vii) to read as follows:

 

(vii) any Liens on cash balances of accounts maintained by the Borrower or any
of its Subsidiaries organized outside of the United States with Bank Mendes Gans
nv pursuant to the Cash Pooling Agreement dated July 9, 2003, as may be amended
from time to time, or on cash balances of accounts maintained by the Borrower or
any of its Subsidiaries organized outside of the United States with other
lending institutions under substantially similar arrangements;

 

This Letter Amendment shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Amendment executed by the undersigned and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Letter Amendment. This Letter Amendment is subject to the provisions of Section
8.01 of the Credit Agreement.

 

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.

 

The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly

 



--------------------------------------------------------------------------------

provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Agent under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

 

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

 

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

 

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours,

MANPOWER INC.

By

 

/s/ Lesley A. Noer

Title:

 

Vice President & Treasurer

 

Letter of Credit Commitment

Agreed as of the date first above written:

 

CITIBANK, N.A.,
as Agent and as Lender

By  

/s/ Carolyn A. Kee

   

Title: Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By  

/s/ Steven L. Hipsman

   

Title: Director

 

BNP PARIBAS

By  

/s/ Illegible

   

Title: Vice President

By  

/s/ Illegible

   

Title: Managing Director

 

JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, NA) By  

/s/ Anthony F. Maggiore

   

Title: Managing Director

 



--------------------------------------------------------------------------------

BANK ONE, NA

By        

Title:

 

THE ROYAL BANK OF SCOTLAND PLC

By  

/s/ Illegible

   

Title: Senior Vice President

 

BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH By   /s/ Shinichiro Munechika    

Title:

 

Shinichiro Munechika

       

Deputy General Manager

 

BANK OF AMERICA, N.A. By   /s/ Bryan A. Smith    

Title:

 

Bryan A. Smith

       

Vice President

 

BARCLAYS BANK PLC By  

/s/ Illegible

   

Title: Director, North America

 

CALYON NEW YORK BRANCH By   /s/ Lee E. Greve    

Title:

 

Lee E. Greve

       

Managing Director

By   /s/ Joseph A. Philbin    

Title:

 

Joseph A. Philbin

       

Director

 

M&I MARSHALL AND ILSLEY BANK By   /s/ Lee D. Freeman    

Title:

 

Lee D. Freeman

By   /s/ Thomas F. Bickelhaupt    

Title:

 

Thomas F. Bickelhaupt

 

MIZUHO CORPORATE BANK, LTD. By  

/s/ Illegible

   

Title: Senior Vice President

 



--------------------------------------------------------------------------------

SOCIETE GENERALE By  

/s/ Eric E. O. Siebert, Jr.

   

Title: Managing Director

 

SUMITOMO MITSUI BANKING CORPORATION By  

/s/ Illegible

   

Title: Senior Vice President

 

BANCA NAZIONALE DEL LAVORO S.p.A. By        

Title:

              By        

Title:

             

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH By   /s/ Illegible    

Title:

 

First V.P.

          By   /s/ Illegible    

Title:

 

Senior VP Credit

         

 

PNC BANK, NATIONAL ASSOCIATION By  

/s/ Jeffrey Stein

   

Title: Vice President

 

UNICREDITO ITALIANO By        

Title:

              By        

Title:

             

 

U.S. BANK NATIONAL ASSOCIATION By   /s/ Robert A. Flosbach    

Title:

 

ROBERT A. FLOSBACH

       

SENIOR VICE PRESIDENT

 



--------------------------------------------------------------------------------

WELLS FARGO BANK By   /s/ Illegible    

Title:

 

Vice President

          By   /s/ Illegible    

Title:

 

Vice President

 

BANCA INTESA S.p.A. By   /s/ Frank Maffei    

Title:

 

FRANK MAFFEI

       

VICE PRESIDENT

By   /s/ Anthony F. Giobbi    

Title:

 

ANTHONY F. GIOBBI

       

FIRST VICE PRESIDENT

 